Citation Nr: 9910426	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-38 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected shrapnel wound to 
the left foot.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of service-connected scars from shell fragment 
wounds to the left calf and right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO which granted 
service connection for a through and through shell fragment 
wound to the left foot, rated 10 percent disabling, and a 
noncompensable rating for scars from shell fragment wounds to 
the left calf and right knee; each effective from October 13, 
1995.  A personal hearing before the RO was conducted in 
March 1997.  

By rating action in November 1996, service connection was 
denied for multiple disabilities due to exposure to 
herbicides.  The veteran was notified of this decision and 
did not appeal.  

At the personal hearing, the veteran raised the additional 
issues of service connection for a low back disorder 
secondary to the service-connected shell fragment scars on 
the left calf and right knee.  This issue is not in appellate 
status and is not inextricably intertwined with the issues on 
appeal and can not be addressed in this decision.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Residuals of the service-connected shell fragment wound 
to the left foot include well-healed, nontender scars on the 
3rd and 5th metatarsal phalangeal joints, no active flexion of 
the 2nd - 5th toes, complaints of pain and decreased 
sensation; the veteran's symptomatology is consistent with a 
severe foot injury.  

3.  Residuals of the service-connected shell fragment scar on 
the left calf include complaints of pain, complaints of 
fatigue on extended use, and a small retained metallic 
foreign body in the soft tissue; the disability is analogous 
to a tender scar.  

4.  Residuals of the service-connected shell fragment scar to 
the right knee include a well-healed, nontender scar with no 
limitation of motion, instability, or effusion, and no 
functional impairment in the knee.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an increased 
rating to 30 percent for the service-connected shell fragment 
wound to the left foot are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.73, Part IV, including 
Diagnostic Code 5284 (1998).  

2.  The schedular criteria for the assignment of an increased 
rating to 10 percent for the service-connected shell fragment 
scar on the left calf with a retained metallic fragment are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.55, 4.56, 4.73, Part IV, including Diagnostic 
Code 7804 (1998).  

3.  The criteria for an increased (compensable) evaluation 
for the service-connected shell fragment scar to the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Part IV, including Diagnostic 
Code 7805 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records show that the veteran was treated 
for a stab wound on the dorsum of the left foot from a 
bayonet on July 25, 1967.  The records indicate that the 
wound was slightly infected and the veteran was sent to a 
rear area medical facility for treatment.  X-rays studies of 
the left foot were negative for any fractures.  A progress 
note dated August 5, 1967, indicated that the wound was 
"healing well" and the infection was resolved, and the 
veteran was to be discharged back to his unit within 48 
hours.  

The service medical records indicate that the veteran 
sustained shell fragment wounds to his left foot, left calf, 
right popliteal area, and right thigh after tripping a booby 
trap on August 10, 1967.  Initial treatment records showed 
the veteran's condition was good and the wounds were debrided 
and dressed.  The records indicate that, except for the left 
foot, the wounds responded well to treatment and resolved 
without complication.  The wound to the left foot was 
complicated by swelling and discoloration, particularly 
around the 5th toe area.  An entry on August 31, 1967 
indicated that the wound on the left foot was redressed and 
the veteran was placed on light duty.  The veteran's 
separation examination in February 1968 showed a 1-inch scar 
on the left thigh, a 11/2-inch scar on the right calf, and a 1/2-
inch scar on the left 3rd toe.  There were no other 
abnormalities referable to the veteran's lower extremities.  

When examined by VA in November 1995, the veteran's service 
medical records had not been located and were not available 
to the examiner for review.  The veteran reported that he 
sustained shrapnel wounds to his left lateral upper calf and 
right posterior knee, and a through and through wound to his 
left foot.  The veteran complained of decreased sensation and 
mobility of the toes of the left foot and a fullness and 
slight burning sensation in the posterior calf of the left 
leg since the injury.  

On examination, there was a well-healed, nontender, 2-cm scar 
on the left upper laterally calf area just posterior to the 
fibular head.  There was no palpable foreign body below the 
surface and no keloid formation.  The area around the scar 
had normal sensation, and there were no adhesions to the 
underlying fascia or connective tissue.  On the left foot, 
the veteran identified a scar just lateral to the 5th 
metatarsophalangeal (MTP) joint as the entry wound and a scar 
overlying the 3rd MTP joint as the exit wound.  The examiner 
noted that the "entry" scar was less than 1 cm in length 
and the "exist" scar was 1.5 cm in length.  Both scars were 
well healed and non-tender.  There were no adhesions to the 
underlying tissue, and no underlying foreign bodies.  There 
was a round scar measuring less than 1 cm in diameter on the 
posterior aspect of the right knee just to the middle of the 
popliteal fossa.  The scar was well healed and not tender, 
and there was no evidence of keloid formation or adhesions to 
the underlying tissue.  The examiner also indicated that 
there was no evidence of a foreign body underlying the scar.  

On examination of the muscles of the above-described scars, 
the examiner noted that there was no evidence of scar 
formation in the muscle belly around any of the above wounds.  
There was no decreased muscle function in the gastroc soleus 
complex of the left foot or any lower extremity musculature 
in the right leg.  All muscle groups measured 5/5 strength.  
Regarding the left foot, there was no active flexion of the 
2nd - 5th toes; passive flexion of the toes was normal.  The 
veteran had active extension and had an intrinsic minus 
contracture of the 2nd - 5th toes.  The great toe had normal 
flexion and extension.  There was decreased sensation to the 
distal aspect of the forefoot, beginning approximately 4 cm 
proximal to the MTP joint dorsally and along the plantar 
aspect; more pronounced on the 5th toe than the great toe.  
There was no decreased sensation on the lateral aspect of the 
calf or elsewhere on the leg.  There was no Tinel's sign over 
the course of the perineal nerve, and sensation proximal to 
the above-described area was intact.  There was no decreased 
sensation of the contralateral leg.  There was no limitation 
of motion in the left ankle, though there was decreased 
motion in the toes of the left foot as described above.  

Examination of the right knee revealed no tenderness or 
effusion, and normal range of motion.  The knee was stable to 
varus and valgus testing, and anterior and posterior drawer 
sign was negative.  An x-ray study of the right knee revealed 
what appeared to be a wire like piece of radiopaque material 
superimposed over the lateral portion of the joint space or 
in the joint space itself.  No other abnormalities were 
noted.  An x-ray study of the left lower leg revealed a small 
metallic foreign body in the soft tissue posterior to the 
proximal tibia.  No other abnormalities were noted.  The 
assessment included multiple shrapnel wound with residual 
scars and decreased sensation and motor function in the left 
foot, consisting of vague decreased sensation of the distal 
forefoot and an inability to flex the lateral toes.  

VA outpatient records show periodic treatment from October 
1995 to October 1996, for various problems, including pain in 
the veteran's left foot and calf.  There were no complaints 
or abnormalities referable to the veteran's right leg or 
knee.  

A letter from the veteran's former employer, dated in 
November 1995, indicated that the veteran's job as a 
supervisor had become increasingly difficult for him to 
perform his duties over the last few years because of pain in 
his legs and back.  

At a personal hearing before the RO in March 1997, the 
veteran testified that he had chronic pain in his left calf 
and foot and that he can not bend three toes on his left 
foot.  The veteran also testified that he had to rest his 
left foot about every four hours.  

Analysis

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
a recent decision, Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule from Francisco was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone a VA 
examination, VA outpatient treatment records have been 
obtained, and he has provided testimony at a personal hearing 
before the RO in March 1997.  The record is complete, and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  


Left Foot

As noted above, service connection for a through and through 
shrapnel wound to the left foot was established by rating 
action in April 1996, and a 10 percent evaluation was 
assigned, effective from October 13, 1995, the date of 
receipt of the veteran's original claim for service 
connection.  The veteran disagreed with the evaluation 
assigned and this appeal ensued.  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected left foot disorder under Diagnostic 
Code (DC) 5310, for moderate injury to Muscle Group X.  The 
type of injury envisioned by the regulations as causing a 
"moderate" disability of muscles includes a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
includes service department records or other evidence of in-
service treatment of the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
includes entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2)(1998).  

The type of injury anticipated by the regulations as causing 
a "moderately severe" disability of muscles includes a 
through and through or deep penetrating wound by small high 
velocity missile or large, low velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring.  History and complaint includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (1998).  

The regulations also provides considerable guidance in 
evaluating the various degrees of impairment that may result 
from the effects of missiles, including impairment involving 
scars, deeper structures, muscle injuries, muscle weakness, 
muscle damage, muscle patterns, and muscle groups.  38 C.F.R. 
§§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56 
(1998).  The cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (1998).  In addition to the 
designation of degrees of impairment to muscle groups as 
"slight," "moderate," etc., the regulations set forth 
specific factors, such as the type of injury, history and 
complaint, and objective findings, to be considered in 
evaluating disabilities residual to healed wounds due to 
gunshot or other trauma involving muscle groups.  38 C.F.R. 
§ 4.56 (1998).  

In the instant case, the RO described the veteran's shell 
fragment wound to the left foot as a through and through 
wound.  The veteran's injury to the left foot required 
debridement and involved prolonged infection.  The type of 
injury described in the service medical records satisfies the 
criteria for moderate and no greater muscle injury under 
38 C.F.R. § 4.56(d)(2).  A moderately severe muscle 
disability is not shown to have resulted from the foot 
injury.  There was no hospitalization for a prolonged period 
of time for treatment of the wound, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the opposite foot.  There was also no sloughing 
of soft parts.

During the pendency of this appeal the VA issued new 
regulations for evaluating disability due to muscle injuries.  
62 Fed. Reg. 30235-30240 (1997).  They were effective July 3, 
1997.  The Court held in Karnas v. Derwinski, 1 Vet. App. 308 
(1991) that where laws or regulations change after a claim 
has been filed or reopened, and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  

The regulations noted above had neither been published nor 
become effective at the time the RO issued the decision 
granting service connection and assigning a 10 percent 
evaluation, and were not applied by the RO.  The Board has 
considered whether or not the veteran would be prejudiced if 
the Board proceeded with appellate consideration of the 
claim, without prior consideration of the new criteria by the 
RO.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  

The Board has compared the previous version of 38 C.F.R. 
§ 4.56 (1996) with the new version, 38 C.F.R. § 4.56 (1998).  
Although the regulation has been rephrased, the elements to 
be considered in determining the degree of disability have 
not been changed.  Where new regulations are promulgated 
which have not been considered by the RO, it is incumbent 
upon the Board to remand the issue to the RO to afford the 
veteran due process.  However, in this instance, because 
there has been no substantive change in the actual criteria 
and in light of the decision hereinbelow, the Board finds 
that there is no prejudice to the veteran in proceeding to 
consider the issue.  A remand of the issue would only 
needlessly delay consideration of the veteran's claim, 
without any benefit to the veteran.  

The Board finds that the RO assessment of the injury to the 
veteran's left foot was properly characterized as causing 
moderate muscle damage.  However, the Board finds that the 
current level of impairment resulting from the left foot 
injury more nearly approximates the criteria for a severe 
foot injury under DC 5284.  The veteran complains of chronic 
pain in his left foot and has no active flexion in four toes 
of the foot.  The testified that he can not stand on his foot 
for more than four hours at a time without resting his foot.  
The Board finds that the totality of the evidence suggests 
that the residual disability of the veteran's left foot more 
nearly approximates the criteria for severe impairment under 
DC 5284, and that an increased rating to 30 is warranted.  

Left Calf

The veteran is currently assigned a noncompensable evaluation 
for his service-connected residual scar under the provisions 
of DC 7805 which directs that the rating should be assigned 
based on limitation of function of the part affected.  Other 
applicable Codes which the veteran's disability may be 
evaluated include the following:  

7803  Scars, superficial, poorly nourished, with repeated 
ulceration...................  10 

7804  Scars, superficial, tender and painful on objective
demonstration................................................
........................................................  10 
  Note: The 10 percent rating will be assigned, when the 
requirements
   are met, even though the location may be on tip of finger 
or toe, and the 
   rating may exceed the amputation value for the limited 
involvement.

When examined by VA in November 1995, the scar on the left 
calf was well healed and not tender.  There was no keloid 
formation and no adhesions to the underlying fascia or 
connective tissue.  The examiner noted that there was no 
evidence of scar formation in the pertinent muscle of the 
left calf, and strength in the left leg was normal.  The 
examiner also indicated that there was no decreased muscle 
function in the left lower extremity or any decreased motion 
in the left ankle.  However, x-ray studies of the left calf 
revealed a small metallic fragment in the soft tissue of the 
left leg.  The veteran also testified that he had chronic 
pain in the left leg on extended use.  The Board concludes 
that the veteran's complaint of left leg pain and the 
retained metallic fragment is equivalent to disability from a 
painful and tender scar and warrants an increased rating to 
10 percent.  

Right Knee

The veteran is currently assigned a noncompensable evaluation 
for his service-connected scar of the right knee under the 
provisions of DC 7805 which directs that the rating should be 
assigned based on limitation of function of the part 
affected.  The scar is located in the posterior right knee.  
Other applicable codes under which the veteran's service-
connected scar on the right knee may be rated include the 
following:  

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

5256 Knee, ankylosis of:  
  Extremely unfavorable, in flexion at an angle of 45° or 
more......................    60
  In flexion between 20° and 
45°.................................................................    50 
  In flexion between 10° and 
20°.................................................................    40
  Favorable angle in full extension, or in slight flexion 
between 
   0° and 10°.................................................................................    30

5258  Cartilage, semilunar, dislocated, with frequent 
episodes 
           of "locking," pain, and effusion into the 
joint.................................    20

5260  Leg, limitation of flexion of:  
  Flexion limited to 
15°.............................................................................    
30
  Flexion limited to 
30°.............................................................................    
20
  Flexion limited to 
45°.............................................................................    
10
  Flexion limited to 
60°.............................................................................      
0


5261  Leg, limitation of extension of:  
  Extension limited to 
45°..........................................................................    50   
  Extension limited to 
30°..........................................................................    40   
  Extension limited to 
20°..........................................................................    30   
  Extension limited to 
15°..........................................................................    20   
  Extension limited to 
10°..........................................................................    10   
  Extension limited to 
5°............................................................................      0   

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(1998).  

When examined by VA in November 1995, the veteran had no 
specific knee complaints.  He had a normal range of motion of 
the knee.  Furthermore, the veteran did not complain of any 
"locking," in the right knee nor was there any evidence of 
effusion.  There was no decreased sensation in the right 
lower extremity.  Strength in the right knee was normal.  
While the veteran asserts that he has pain and tenderness in 
the right knee, clinical examination of the knee by VA was 
essentially normal, except for the scar.  Furthermore, while 
the veteran was treated by VA for residuals of his shell 
fragment wounds of the foot and calf on several occasions in 
1995 and 1996, he never reported any problems with his right 
knee.  In the absence of any objective findings showing some 
functional impairment in the right knee resulting from the 
shell fragment wound, the Board finds that an increased 
(compensable) rating is not warranted.  


ORDER

An increased rating to 30 percent for the service-connected 
shell fragment wound to the left foot is granted, subject to 
VA laws and regulations concerning payment of monetary 
benefits.  

An increased rating to 10 percent for the service-connected 
shell fragment scar on the left calf with a retained metallic 
fragment is granted, subject to VA laws and regulations 
concerning payment of monetary benefits.  

An increased (compensable) evaluation for the service-
connected shell fragment scar to the right knee is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

